In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Stark, J.), dated December 15, 1997, which denied their motion for summary judgment dismissing the complaint on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants submitted proof in admissible form which established that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d). The burden thus shifted to the plaintiffs to demonstrate the existence of a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955). We find that the plaintiffs failed to meet this burden (see, Valencia v Siu-Ke Lui, 239 AD2d 339; Gill v O.N.S. Trucking, 239 AD2d 463; Feintuch v Grella, 209 AD2d 377; see also, Attivissimo v Kugler, 226 AD2d 658). Thus, summary judgment should have been granted to the defendants (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.